On Rehearing.
The subject-matter of the defendants' voluntary undertaking as alleged, and as the evidence tends to show, was the rear steps of the building occupied by the plaintiff as a residence, and the voluntary undertaking was to repair the steps so as to make them reasonably safe for use, and, if defendants failed to so repair the steps in a workmanlike manner so as to make them reasonably safe, and as a proximate consequence the plaintiff was injured, the defendants were liable. Cairnes v. Hillman Drug Co., 214 Ala. 545, 108 So. 362.
In the case of Phelan v. Fitzpatrick, 188 Mass. 237,74 N.E. 326, 108 Am. St. Rep. 469, relied on by the appellants, there was no voluntary undertaking to repair the railing to make it reasonably safe for use, but a specific undertaking to repair "by hammer and nails," directed by the tenant.
The proposition of charge 11, refused to the appellants, is that plaintiff was not entitled to recover damages for having fear that she would have a miscarriage. If such fear was the natural consequence of her personal injury resulting proximately from defendants' negligence, it was mental anguish, and therefore an element of actual damages. 8 Rawle C. L. p. 512, § 71; p. 523, § 78; p. 525, § 80. This charge was therefore refused without error.
We have examined the rulings on evidence and adhere to the pronouncement of the foregoing opinion.
Application overruled.
ANDERSON, C. J., and THOMAS and KNIGHT, JJ., concur.